                  UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DIVISION

                           No. 5:18-CR-452-2-FL


UNITED STATES OF AMERICA



             v.                                       ORDER

TATYANA ANATOLYEVNA
TEYF




      This matter comes before the Court on Defendant’s motion to continue

arraignment. For good cause shown, the arraignment of this matter is continued to

that term of criminal court commencing on January 14, 2020.

      The court finds that the period of delay occasioned by this continuance

is excluded from the Speedy Trial Act calculations, because the ends of justice

served by the continuance outweigh the interest of the public and the

defendant in a speedy trial under 18 USC § 3161(h)(7)(A).

      SO ORDERED.

      This the 4th day of September, 2019.

                                             ____________________________________
                                             Honorable Louise W. Flanagan
                                             United States District Judge




        Case 5:18-cr-00452-FL Document 328 Filed 09/04/19 Page 1 of 1
